Not for Publication in West's Federal Reporter.

          United States Court of Appeals
               For the First Circuit

Nos. 05-2289
     05-2360

                         CHARLES N. WATSON, JR.,

                          Plaintiff, Appellant,

                                        v.

     TRANS UNION LLC; NEW CINGULAR WIRELESS SERVICES, INC.,

                          Defendants, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MAINE

         [Hon. Gene Carter, Senior U.S. District Judge]


                                     Before

                         Lipez, Circuit Judge,
               Campbell and Selya, Senior Circuit Judges.


     Charles N. Watson, Jr., on brief pro se.
     Mark E. Kogan and Kogan, Trichon & Wertheimer, P.C., on brief
for appellee Trans Union LLC.
     Peter D. Klein and Eaton Peabody, on brief for appellee New
Cingular Wireless Services, Inc.



                                March 1, 2007
           Per Curiam. Plaintiff Charles N. Watson, Jr. is a federal

prisoner who claims to be a victim of identity theft.             Invoking the

Fair Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681 - 1681x, as

well as state law, he brought this pro se action against a credit

reporting agency and a telephone company.              He there complained,

inter alia, that credit had been extended in his name to an

imposter   and   that,   as   a   result,   his    credit   report   contained

unfavorable, inaccurate information.             The district court, finding

plaintiff's jumbled claims difficult to follow, ordered him to file

an amended complaint within 20 days setting forth his allegations

in intelligible fashion.          When plaintiff appeared to miss that

deadline, the court dismissed the state claims (for a separate

reason cited by a magistrate judge), but gave plaintiff one more

opportunity to delineate his FCRA claims.             The amended complaint

that was subsequently proffered, however, was also deemed to lack

the requisite clarity. The court accordingly dismissed the federal

claims as a sanction for noncompliance with its earlier order.

Plaintiff now appeals.

           The challenge to the dismissal of the FCRA claims fails

for lack of any sustained argument.         Plaintiff's entire discussion

on appeal boils down to the following two assertions: (1) in

response   to    the   court's    order,    he    submitted   a   "clear"   and

"comprehensible" and "concise" amended complaint that set forth

"valid arguments" in "chronological order" stating "cognizable


                                     -2-
claims" that "warrant relief"; and (2) such a pro se filing

deserved liberal construction.       Plaintiff offers no description of

his claims and no analysis of why dismissal was an inappropriate

sanction.     Instead, he has "merely ... mention[ed] a possible

argument in the most skeletal way, leaving the court to do [his]

work."     United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

As we have repeatedly held, "issues adverted to in a perfunctory

fashion, unaccompanied by some effort at developed argumentation,

are deemed waived."      Id. (quoted in United States v. Casas, 425

F.3d 23, 30 n.2 (1st Cir. 2005), cert. denied, 126 S. Ct. 1397

(2006)).    And while pro se litigants are held to a less stringent

standard, see, e.g., Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st

Cir. 1997), they are not immune from these requirements, see, e.g.,

United States v. Nishnianidze, 342 F.3d 6, 18 (1st Cir. 2003);

Strahan v. Coxe, 127 F.3d 155, 172 (1st Cir. 1997).

            Plaintiff's challenge to the dismissal of his state

claims fails for the same reason. The magistrate judge recommended

that these claims be dismissed on preemption grounds, see 15 U.S.C.

§ 1681h(e); the district judge held that recommendation in abeyance

pending the filing of an amended complaint within 20 days; when no

complaint    was   received   by   that    deadline,    the   district   judge

dismissed these claims as recommended; and the amended complaint

arrived in the mail shortly thereafter.                On appeal, plaintiff

protests that the court acted prematurely, inasmuch as application


                                     -3-
of the "mailbox rule" rendered his submission timely. Cf. Casanova

v. Dubois, 304 F.3d 75, 78-80 (1st Cir. 2002) (applying mailbox rule

in § 1983 context).       Whatever the merit of that argument, his brief

presents no substantive challenge to the preemption ruling itself.

This matter too has thus been forfeited.

             We add that no reason exists to afford plaintiff any

special solicitude in this regard.                Given his failure fully to

comply with the court's June 17, 2005 order, it is not immediately

apparent that the sanction of dismissal was an abuse of discretion.

But   even     if   it   were,      plaintiff's    prospects    of     ultimately

establishing injury would have been minimal.                   For example, he

admits that he has not applied for credit during the relevant

period   and    will     not   do    so   during    his   remaining     years   of

incarceration.       His principal grievance involves an inaccurate

listing that has been removed from his credit report.                 None of his

claims consists of an allegation that creditors are seeking to hold

him   personally     liable    for    the   fraudulent    charges.       And    his

reference to "mental duress" is entirely conclusory.

             In No. 05-2360, the judgment is affirmed.               No. 05-2289,

an earlier interlocutory appeal, is dismissed for lack of appellate

jurisdiction.




                                          -4-